Exhibit 10.1

[gzxao05xcxr2000001.jpg]

June 1, 2018

 

 

Nick L. Stanage, Chairman, Chief Executive Officer and President

Hexcel Corporation

281 Tresser Blvd.

Stamford, CT 06901-3238

 

Re: Offer of Employment Letter, Dated July 22, 2013

 

 

Dear Nick:

 

We are writing to address an amendment to the confidentiality provisions
contained in the Offer of Employment Letter, dated July 22, 2013 (the “Offer of
Employment Letter”), between you and Hexcel Corporation (the “Company”). Among
other things, the confidentiality provisions contain limitations on your
disclosure or use of trade secrets and confidential and proprietary information
of the Company, its subsidiaries and its affiliates.  In order to clarify the
scope of the confidentiality provisions, we believe it is appropriate to amend
and restate the provisions of clause (J) of the Offer of Employment Letter as
follows:

 

(J) In addition to any obligation regarding Inventions, you acknowledge that the
trade secrets and confidential and proprietary information of the Company, its
subsidiaries and affiliates, including without limitation:

 

(1) unpublished information concerning:

 

(i)    research activities and plans

(ii)   marketing or sales plans

(iii)  pricing or pricing strategies

(iv)  operational techniques, and

(v)   strategic plans;

 

(2) unpublished financial information, including information concerning
revenues, profits and profit margins;

 

(3) internal confidential manuals; and

 

 

Hexcel Corporation

Two Stamford Plaza, 281 Tresser Boulevard, Stamford CT 06901-3261, USA,

Tel: (203) 969-0666 • Fax: (203) 358-3973 • www.hexcel.com

--------------------------------------------------------------------------------

(4) any “material inside information” as such phrase is used for purposes of the
Securities Exchange Act of 1934, as amended,

 

all constitute valuable, special and unique information of the Company, its
subsidiaries and affiliates.  In recognition of this fact, you agree that you
will not disclose any such trade secrets or confidential or proprietary
information (except (i) information which becomes publicly available without
violation of this offer letter, (ii) information of which you, prior to
disclosure by you, did not know and should not have known, was disclosed to you
by a third party in violation of any other person’s confidentiality or fiduciary
obligation, (iii) disclosure required in connection with any legal process
(provided you promptly give the Company written notice of any legal process
seeking to compel such disclosure and reasonably cooperate in the Company’s
attempt to eliminate or limit the scope of such disclosure) and (iv) disclosure
while employed by the Company which you reasonably and in good faith believe to
be in or not opposed to the interests of the Company) to any person, firm,
corporation, association or other entity, for any reason or purpose whatsoever,
nor shall you make use of any such information for the benefit of any person,
firm, corporation or other entity except on behalf of the Company, its
subsidiaries and affiliates.

 

Notwithstanding the foregoing, nothing in this offer letter shall prohibit or
restrict you from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or filing a claim or
assisting with an investigation directly with a government agency or entity or a
self-regulatory authority, or from making other disclosures that are protected
under the whistleblower provisions of any applicable law or regulation.  You
need not notify the Company that you are engaging in the activities described in
the preceding sentence.  However, under no circumstance will you be authorized
to disclose any information covered by attorney-client privilege or attorney
work product of the Company or any of its subsidiaries to any third party
without prior written consent of the Company’s General Counsel or other officer
designated by the Board of Directors of the Company.  Moreover, if you are
required by law to disclose confidential information, other than to a government
agency or entity or a self-regulatory authority, you shall give prompt written
notice to the General Counsel of the Company and reasonably cooperate in the
Company’s attempt to eliminate or limit the scope of such disclosure.

In addition, you acknowledge our advice to you that the U.S. Defend Trade
Secrets Act of 2016 provides criminal and civil immunity to U.S. federal and
state claims for trade secret misappropriation to individuals who disclose a
trade secret to their attorney, a court, or a government official in certain
confidential circumstances that are set forth in 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2) related to the reporting or investigation of a suspected violation of
the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.




 

Hexcel Corporation

Two Stamford Plaza, 281 Tresser Boulevard, Stamford CT 06901-3261, USA,

Tel: (203) 969-0666 • Fax: (203) 358-3973 • www.hexcel.com

--------------------------------------------------------------------------------

In all other respects, the provisions of the Offer of Employment Letter will
remain in effect.

Please indicate your agreement with the foregoing by signing and returning a
copy of this letter to me.

 

Sincerely,

 

HEXCEL CORPORATION

 

By: /s/ Gail E. Lehman_____________________

Gail. E. Lehman

Executive Vice President and General Counsel

 

 

/s/ Nick L. Stanage________________

NICK L. STANAGE

 

Hexcel Corporation

Two Stamford Plaza, 281 Tresser Boulevard, Stamford CT 06901-3261, USA,

Tel: (203) 969-0666 • Fax: (203) 358-3973 • www.hexcel.com